                                          Case 3:20-cv-07182-JCS Document 59 Filed 11/02/20 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     FACEBOOK, INC.,                                     Case No. 20-cv-07182-JCS
                                                        Plaintiff,                           ORDER TO SHOW CAUSE WHY
                                   8
                                                                                             ADMINISTRATIVE MOTIONS TO
                                                 v.                                          FILE UNDER SEAL SHOULD NOT BE
                                   9
                                                                                             DENIED AND WHY ORDER DENYING
                                  10     BRANDTOTAL LTD., et al.,                            TRO SHOULD NOT BE FILED IN THE
                                                                                             PUBLIC RECORD
                                                        Defendants.
                                  11                                                         Re: Dkt. Nos. 26, 38, 49, 58
                                  12
Northern District of California
 United States District Court




                                  13          Defendants BrandTotal Ltd. and Unimania, Inc. (collectively, “BrandTotal”) moved to seal
                                  14   portions of their motion for a temporary restraining order, reply brief, and other documents
                                  15   supporting that motion. Plaintiff Facebook, Inc. moved to seal portions of its opposition brief
                                  16   based on BrandTotal’s assertions of confidentiality, and BrandTotal filed a responsive declaration
                                  17   supporting sealing that information. In an order filed provisionally under seal, the Court has now
                                  18   DENIED BrandTotal’s underlying motion for a temporary restraining order.
                                  19          In civil action in federal court, a party must show “compelling reasons” to file a document
                                  20   under seal in connection with a motion “more than tangentially related to the merits,” which
                                  21   includes motions for preliminary injunctive relief. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809
                                  22   F.3d 1092, 1096, 1102 (9th Cir. 2016). Requests to file under seal “must be narrowly tailored to
                                  23   seek sealing only of sealable material,” which often requires redactions rather than sealing of
                                  24   documents in their entirety. See Civ. L.R. 79-5(b).
                                  25          While the Court appreciates BrandTotal’s restraint in identifying only discrete sections of
                                  26   the documents at issue for sealing, significant portions of BrandTotal’s proposed redactions
                                  27   overlap with unredacted arguments in BrandTotal’s briefs. Other portions of the proposed
                                  28   redactions describe the operation of a software product whose source code was made available to
                                           Case 3:20-cv-07182-JCS Document 59 Filed 11/02/20 Page 2 of 2




                                   1   the public, and which a Facebook witness who analyzed that source code describes in detail in a

                                   2   public declaration. The Court therefore concludes that BrandTotal has not “narrowly tailored” its

                                   3   request, as required by Local Rule 79-5(b), to only seek redaction of material where compelling

                                   4   reasons require sealing. BrandTotal is ORDERED TO SHOW CAUSE why all of the pending

                                   5   motions to seal should not be denied, by filing a renewed consolidated request no later than

                                   6   November 9, 2020 identifying narrower portions of the documents at issue that must be redacted.1

                                   7          In an abundance of caution, because the Court’s November 2, 2020 order denying the

                                   8   underlying motion references material that BrandTotal moved to seal, the Court has filed that

                                   9   order provisionally under seal. If BrandTotal believes compelling reasons support maintaining

                                  10   any portion of that order under seal, BrandTotal may propose redactions to the order by the same

                                  11   deadline.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: November 2, 2020

                                  14                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  15                                                   Chief Magistrate Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27   1
                                        The documents at issue are BrandTotal’s motion, Oren Dor’s declaration, Alon Leibovich’s first
                                  28   declaration and certain exhibits thereto, Facebook’s opposition brief, BrandTotal’s reply brief,
                                       Alon Leibovich’s reply declaration, and BrandTotal’s Exhibit P.
                                                                                        2
